DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  

Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the 

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method comprising:
reducing a dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number;
converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number; and
calculating an adjoint similarity between the target number and one or more other numbers based on the trajectory queue.

Claim 25 is copied below, with the limitations belonging to an abstract idea being underlined.
An apparatus comprising:
a processor; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: 
logic, executed by the processor, for reducing a dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number; 
converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number; and 
logic, executed by the processor, for calculating an adjoint similarity between the target number and one or more other numbers based on the trajectory queue.

The limitations underlined can be considered to describe a metal process and/or a mathematical concept, namely a series of calculations/steps leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional limitations in relation to the computer/apparatus, i.e. a processor and a storage medium for tangibly storing thereon program logic to be executed by the processor, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to 
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.


Dependent claims 2-4 and 26-28 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Dependent claims 5, 9, 29, and 33, further recite receiving information input by a user. The additional limitation of receiving data equates to extrasolution data activity (see MPEP 2106.05(g)). The information input by the user is so broadly recited, i.e. a number and time period, the additional limitation fails to tie the claimed abstract idea to a practical application. 

The remaining dependent claims 6-8, 10-12, 30-32, and 34-36 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 and 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the following limitation in question: 
A method comprising:
	reducing a dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number;
converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number; and
calculating an adjoint similarity between the target number and one or more other numbers based on the trajectory queue.


Claim 25 contains the following limitation in question: 
An apparatus comprising:
a processor; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: 
logic, executed by the processor, for reducing a dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number; 
logic, executed by the processor, for converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number; and 
logic, executed by the processor, for calculating an adjoint similarity between the target number and one or more other numbers based on the trajectory queue.

The claim uses the language of “a target number” to describe two dimensional data, or a set of two dimensional data. However a valid interpretation of a target number is a numerical value, i.e. 1, or 2, or 3879. It is unclear as to how a numerical value contains two-dimensional data that can be dimensionally reduced to a single dimension if the data itself is only numerical value. For example, what two dimensional data is represented by a target number of 1. 
Furthermore, the applicant’s do not describe calculating an adjoint similarity between the target number and one or more other numbers, i.e. calculating an adjoint similarity between a target number, such as 7, and other numbers, such as 2, 8, and 15.  

Appropriate clarification is required. This confusion between performing the claimed process of using a target number that is a numerical value, or a target number that references a set of data, extends to the dependent claims and needs to be clarified as well.  

Claims 2-12 and 26-36 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1 or 25. As stated above, the confusion between performing the claimed process of using a target number that is a numerical value, or a target number that references a set of data, extends to the dependent claims and needs to be clarified as well. 

Claim 5 further contains the following limitation in question: 
The method of claim 4, further comprising, prior to the performing a dimensionality reduction processing on original data of a target number to obtain dimensionality reduction data, receiving inquiry information inputted by a user, the inquiry information comprising an inquiry number and an inquiry time period, the quantity of the inquiry number being one, and the inquiry number being used as the target number.
Claim 29 further contains the following limitation in question: 
The apparatus of claim 28, the stored program logic further comprising logic, executed by the processor, for, prior to the performing a dimensionality reduction processing on original data of a target number to obtain dimensionality reduction data, receiving inquiry information inputted by a user, the inquiry information comprising an inquiry number and an inquiry time period, the quantity of the inquiry number being one, and the inquiry number being used as the target number.

	With respect to claim 5, parent claims 1, 3, or 4 do not expressly clearly recite a performing a dimensionality reduction processing step that corresponds the recited “prior to the performing a dimensionality reduction processing”. As best understood the recited reduction processing is believed to be correspond to the step of reducing a dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number. 
	To clarify this, the examiner recommends for the application to use similar claim language used in dependent claims 9 and 33 for claims 5 and 29, i.e. change the bolded language in claims to “prior to the reducing the dimensionality of two-dimensional spatial data in original data of the target number to obtain one-dimensional spatial data of the target number”. The of “a target number” was changed to the target number so that it corresponds to the previously recited step, not to a dimensionality reduction of a new target number. However as previously indicated above, the use of a target number to define the data set raises clarity issues and should be changed as well. 

	
Claims 6-8, 12, 30-32, and 36 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 5 or 29. 

Claim 9 contains the following limitation in question: 
9. The method of claim 4, further comprising, prior to the reducing the dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number, receiving inquiry information inputted by a user, the inquiry information comprising an inquiry number and an inquiry time period, the quantity of the inquiry number being at least two (2), using one of the inquiry numbers as the target number, and using the rest of the inquiry numbers as the one or more other numbers.
Claim 33 contains the following limitation in question: 
The apparatus of claim 28, the stored program logic further comprising, prior to the reducing the dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number, logic, executed by the processor, for receiving inquiry information inputted by a user, the inquiry information comprising an inquiry number and an inquiry time period, the quantity of the inquiry number being at least two (2), using one of the inquiry numbers as the target number, and using the rest of the inquiry numbers as the other numbers.

The of “a target number” in reference to the reducing, i.e. a previously recited reducing is confusing as explained above. Is the reducing referencing the previously recited reducing limitation of the original data set, i.e. a target number, if so it should be “prior to the reducing the dimensionality of two-dimensional spatial data in original data of the target number to obtain one-dimensional spatial data of the target number”. Or if the limitation is introducing limitations prior to the dimensionality reduction of a second data set, please clarify the claim language.
Furthermore claims 9 and 33 also utilize the following claim language to define the inquiry number, i.e. wherein the quantity of the inquiry number being at least two (2). This language raises some confusion as to the scope of the claimed invention. Is the quantity of the inquiry number indicating that there more than one inquiry number, or is the value, i.e. a valid interpretation of quantity, of the inquiry number equal to a value that is at least 2, i.e. 2, 3, or 4. According to the applicant’s specification, the examiner 

Claims 10-11 and 34-35 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 9 or 33. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2014/0278210) in view of Krauss (US 2015/0052151), further referenced as Krauss151. 

Regarding claim 1, Krauss discloses a method (see Abstract: method) comprising:

calculating an adjoint similarity between the target number and one or more other numbers based on the trajectory queue (see paragraph 0023, 0064, and 0072: determine a percentage of matching entities that travel routes when classifying the route as a path or not, percentage represents a similarity between other, i.e. other numbers of, data sets).

Krauss does not expressly disclose converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number. 
	
Krauss151 discloses converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number (see paragraphs 0016, 0038, 0042, and 0044: discloses converting a geohash string of a longer length via truncation before comparing two rehash strings of different lengths, meets the limitations of a comparable trajectory queue as the data is converted to a comparable bit length and ready/waiting to be compared, also discusses inputting a user setting for truncating strings before comparison). 


Regarding claim 25, Krauss discloses an apparatus (see Abstract, Fig. 2, and paragraph 0037: device/apparatus) comprising:
a processor (see Fig. 2 and paragraph 0037: processor 16); and
a storage medium for tangibly storing thereon program logic for execution by the processor (see paragraph 0036 and 0095: method implemented using logical function instructions; and see paragraphs 0026 and 0037: tangible memory for storing instruction for the device to execute), the stored program logic comprising: 
logic, executed by the processor, for reducing a dimensionality of two-dimensional spatial data in original data of a target number to obtain one-dimensional spatial data of the target number (see paragraphs 0017, 0036, and 0095: geohash algorithm encodes a pair of latitude and longitude coordinate values into an alphanumeric strict, converts 2D latitude and longitude values to a 1D geohash value); and 
logic, executed by the processor, for calculating an adjoint similarity between the target number and one or more other numbers based on the trajectory queue (see paragraph 0023, 0036, 0064, 0072, and 0095: determine a percentage of matching entities that travel routes when classifying the route as a path or not, percentage represents a similarity between other, i.e. other numbers of, data sets).

	
Krauss151 discloses logic, executed by the processor, for converting the one-dimensional spatial data of the target number and time data into a comparable trajectory queue of the target number (see paragraphs 0016, 0019, 0038, 0042, 0044, and 0098: discloses converting a geohash string of a longer length via truncation before comparing two rehash strings of different lengths, meets the limitations of a comparable trajectory queue as the data is converted to a comparable bit length and ready/waiting to be compared, also discusses inputting a user setting for truncating strings before comparison; implemented using logic/software instructed carried out by a processor). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Krauss with the teachings of Krauss151, i.e. truncating the geohash strings to a comparable format, for the advantageous benefit of comparing the space-time locations as a desired resolution using the same number of geohash bits. 

Regarding claim 2, Krauss, previously modified by Krauss151, further discloses wherein reducing the dimensionality of two-dimensional spatial data in original data comprising performing two-dimensional hashing on the two-dimensional spatial data in the original data to obtain a one-dimensional geohash encoding as the one-dimensional spatial data of the target number (see paragraph 0017: geohash algorithm encodes a 

Regarding claim 26, Krauss, previously modified by Krauss151, further disclose wherein the logic for reducing the dimensionality of two-dimensional spatial data in original data comprising logic, executed by the processor, for performing two-dimensional hashing on the two-dimensional spatial data in the original data to obtain a one-dimensional geohash encoding as the onedimensional spatial data of the target number (see paragraphs 0017, 0036, and 0095: geohash algorithm encodes a pair of latitude and longitude coordinate values into an alphanumeric strict, converts 2D latitude and longitude values to a 1D geohash value).

Claim 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2014/0278210) in view of Krauss151 (US 2015/0052151) and Wang (US 2009/0216787). 

Regarding claim 3, Krauss and Krouss151 do not expressly disclose wherein the logic for converting the one-dimensional spatial data of the target number and time data comprising:
logic, executed by the processor, for generating a trajectory record of the target number through the one-dimensional spatial data and time data in the original data, the trajectory record of the target number configured to record locations of the target 
logic, executed by the processor, for performing data normalization on the trajectory record of the target number to obtain the trajectory queue of the target number, the trajectory queue of the target number configured to record locations of the target number in different time periods, and the time periods generated using time points in the trajectory record of the target number.

Wang discloses logic for converting the spatial data of the target number and time data comprising logic, executed by the processor, for generating a trajectory record of the target number through the spatial data and time data in the original data, the trajectory record of the target number configured to record locations of the target number at different time points, the time points corresponding to the time data in the original data, and the locations shown using the spatial data (see Figs 2 and 3 and paragraphs 0033 and 0068: generates a trajectory record, i.e. table, of the travel segment, i.e. travel number data, using the spatial data and time data is a GPS log, i.e. original data); and
logic, executed by the processor, for performing data normalization on the trajectory record of the target number to obtain the trajectory queue of the target number, the trajectory queue of the target number configured to record locations of the target number in different time periods, and the time periods generated using time points in the trajectory record of the target number (see Abstract, Figs 2 and 3, and paragraphs 0032 and 0068: recording the sequential time points as track segments 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Krauss in view of Krauss151, with the teachings of Wang, i.e. using time data from the original data, i.e. previously discussed GPS data, to generate time intervals for the STB of Krauss, of the advantageous benefit of accurately monitoring the time each entity took to travel through the geohashed areas of Krauss. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865